DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 15/239,262 application filed 08/17/2016.  Examiner acknowledges the reply filed 02/18/2021, in which claims 11 and 13 are amended, claims 12 and 16-20 are canceled, and claims 21-24 are newly added. Accordingly, claims 11, 13, 14 and 21-24 are considered below.

Claim Objections
Claim 21 is objected to because of the following informalities:  the word “patent” should be amended to “patient” to correct an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and all claims therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 11 recites the limitation "the one or more microneedles" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al. (US Patent No. 7,727,147, hereinafter “Osorio”) in view of Joseph et al. (U.S. Pub. 2018/0125399, hereinafter “Joseph”), further in view of White et al (“Hepatic portography via the umbilical vein,” 1968, hereinafter “White”), further in view of Mason et al. (“Chronic Intraperitoneal Insulin Delivery, as Compared With Subcutaneous Delivery, Improves Hepatic Glucose Metabolism in Steptozotocin Diabetic Rats”, 2000, hereinafter “Mason”).
Regarding claim 11, Osorio discloses a method for maintaining glucose homeostasis, comprising:
implanting a module (see col. 6, line 54 through col. 7, line 3) comprising an insulin reservoir (see col. 6, lines 63-64) and reservoirs for other substances (see col. 6, lines 64-65) subcutaneously in a patient (implantable housing at col. 6, line 55 therefore indicates subcutaneous implantation);
advancing a catheter comprising a lumen (see col. 5, lines 36-38; col. 7, lines 17-19; col. 14, lines 30-33) into a portal venous system (see col. 9, lines 17-22);
measuring a blood glucose level in the portal venous system with a first sensor and a second sensor (see col. 8, lines 56-65), wherein the first and second sensors may be located in the portal vein (see col. 10, lines 39-43) and the portal/hepatic circulation (see col. 8, lines 66-67), the first and the second sensor in communication with the module and thus the pump (see col. 14, lines 22-27);
selecting, based on the blood glucose levels, insulin for administration (see col. 14, lines 22-27 disclose using monitored glucose levels for controlling insulin delivery); 
delivering the selected insulin through the catheter (see col. 14, lines 22-27) through a tip of the catheter to the portal vein (see col. 15, lines 24-29 disclosing 
administering the selected insulin by discharging the selected insulin through the distal end of the lumen by way of one or more microneedles connected to the catheter (see col. 9, lines 17-22).
While Osorio discloses that the device includes multiple reservoirs for delivering insulin and other substances (see col. 6, line 54 through col. 7, line 3; and col. 14, lines 22-27), Osorio does not appear to disclose that the module comprises a pump and that one of the reservoirs is a glucagon reservoir. 
Joseph discloses a method and device for maintaining glucose homeostasis using an implantable pump (see Figs. 1-36 and para [0231]), the pump containing reservoirs for both insulin and glucagon (see para [0144]), a catheter advanced within a portal vein (see para [0231]), and a glucose sensor (see paras [0082], [0083], [0231]), wherein the glucose sensor measures a blood glucose level in the portal venous system and the pump dispenses insulin or glucagon based on the measured blood glucose level (see paras [0082], [0082], [0144], [0231]-[0233]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Osorio’s according to the teaching in Joseph, such that the module comprises a pump and a reservoir of glucagon, based on the teaching in Joseph that it was known to have glucose homeostasis devices and methods incorporate both insulin and glucagon delivery via a pump based on the sensors’ feedback (see Joseph at para [0144]).

White discloses a method of direct catheterization of the portal vein through the ligamentum teres, i.e., the round ligament found within the falciform ligament. In this method the sidewall of the falciform ligament is traversed to gain access to the ligamentum teres, and the catheter tip is introduced into the portal vein of the portal venous system (see “Surgical Technique”, pg. 997). Thus, the catheter is placed through the falciform ligament and into the portal vein. Further, Applicant disclosed that this technique was known at the time of the invention (see Applicant’s published specification at para [0033]).
In light of the disclosure in Osorio that it is desirable to pump insulin or glucagon through the catheter directly into the portal vein of the portal venous system (see Osorio at col. 15, lines 24-29), and the disclosure in Joseph of discharging insulin or glucagon from a catheter, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Osorio in view of Joseph so that the catheter of Osorio extends through the falciform ligament and into a portal vein of the portal venous system in order to administer the selected insulin or glucagon therefrom, as this technique was well-known at the time of the invention for accessing the portal vein without significant liver damage risk, with a reasonable expectation of success in providing optimal patient comfort and optimal operating conditions (see White at pg. 998). Moreover, based on Applicant’s disclosure that this technique was well-known at 
Further, though Osorio does not explicitly disclose that no other catheter is connected to the pump, Osorio discloses that the method is capable of extending “one or more catheters” (see col. 5, lines 36-38) into a subject, which implies that the method may be used with only one catheter. 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Osorio such that no other catheter is connected to the pump in situations where it is desirable to reduce the number of devices that must be introduced into the body.
Further, though Osorio discloses that the first sensor is used to measure blood glucose in the portal vein (see Osorio at col. 10, line 39), and another sensor is preferably used at a second site to measure for differences in glucose levels (see col. 8, lines 56-65), and that the preferred sensing site is the portal/hepatic circulation (see col. 8, lines 66-67), the invention of Osorio in view of Joseph and White does not appear to disclose that the second sensor measures blood glucose in a hepatic arterial system.  
Mason discloses that it is known that insulin-dependent glucose uptake requires that a glucose gradient be present between the portal vein and the hepatic artery, as is how hepatocytes typically function (see Mason at pg. 1414, col. 2, lines 26-31). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Osorio in view of Joseph and White, such that the second sensor was located to detect the blood glucose level in a hepatic arterial system, based on the teaching in Mason that ensuring there is a glucose level gradient 
Regarding claim 13, the invention of Osorio in view of, Joseph, White and Mason does not appear to disclose monitoring plasma or extracellular fluid glucose. 
Joseph, however, discloses a similar method which includes the step of monitoring plasma glucose levels (see Joseph at para [0019]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the invention of Osorio in in view of Joseph, White and Mason to include the step of monitoring plasma or extracellular fluid glucose, based on the teaching on Joseph that monitoring glucose levels in blood plasma was known and in use at the time of filing (see Joseph at para [0019]).
Regarding claim 14, Osorio discloses monitoring a content of a digestive component (see col. 10, lines 27-34).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al. (US Patent No. 7,727,147) in view of Joseph et al. (U.S. Pub. 2018/0125399), further in view of White et al (“Hepatic portography via the umbilical vein,” 1968), further in view of Mason et al. (“Chronic Intraperitoneal Insulin Delivery, as Compared With Subcutaneous Delivery, Improves Hepatic Glucose Metabolism in Steptozotocin Diabetic Rats”, 2000), further in view of Nguyen (U.S. Pub. 2017/0049960 A1, hereinafter “Nguyen”). 
Regarding claims 21 and 22, it is noted that Osorio in view of Joseph, White and Mason does not appear to disclose the pump or the reservoir is configured to use light 
Nguyen discloses a medical device having a pump, a reservoir and a light emitting element, such as a display, which indicates various characteristics of the pump such as the reservoir supply (e.g., a green light that a reservoir is sufficiently filled with medicine; see Fig. 1A indicating fill diode 113 and para [0015] disclosing that the diode emits a color when the reservoir is adequately filled).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Osorio, in view of Joseph, White and Mason, in order to configure various parts of the module such as the pump or the reservoir to use light projected to skin of the patient to display glucose concentration, insulin dosage, or reservoir supply, in order to predictably inform the user of a status of the reservoir without having to physically view the contents of the reservoir.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al. (US Patent No. 7,727,147) in view of Joseph et al. (U.S. Pub. 2018/0125399), further in view of White et al (“Hepatic portography via the umbilical vein,” 1968), further in view of Mason et al. (“Chronic Intraperitoneal Insulin Delivery, as Compared With Subcutaneous Delivery, Improves Hepatic Glucose Metabolism in Steptozotocin Diabetic Rats”, 2000), further in view of Wortley et al (U.S. Pub. 2007/0078391 A1, hereinafter “Wortley”).
Regarding claims 23 and 24, it is noted that Osorio in view of Joseph, White and Mason does not appear to disclose the pump or the reservoir is configured to use light 
Wortley discloses a medical device for subcutaneous implantation in which a septum is positioned for being punctured at a target, and a light emitting element placed in position to indicate the proper placement for puncturing the septum (see light source 110 located on port in Fig. 8; see also para [0065] disclosing the light source 110 illuminating to make the injection site or target visible through the tissue). 
A skilled artisan would have found it obvious at the time of the invention to modify the method of Osorio, in view of Joseph, White and Mason, in order to configure various parts of the module such as the pump or the reservoir to use light projected to skin of the patient for marking an area to be punctured for refill of the insulin reservoir or the glucagon reservoir, in order to allow a health care provider to accurately puncture the skin to provide the desired filling (see para [0055] of Wortley”).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not persuasive; Applicant is directed to the above rejection, which clarifies how the cited reference teach that only a tip of the catheter connected to the pump extends within a portal vein of the portal venous system, wherein no other catheter is connected to the pump. 
Although Applicant argued that Joseph teaches away from combination with Osorio, Applicant has not adequately or persuasively asserted specifically why the Osorio method cannot be modified according to the teaching in Joseph. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/20/2021